Citation Nr: 0805449	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable rating, on an 
extra-schedular basis, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
VARO in Togus, Maine, which granted service connection and 
assigned a noncompensable rating for bilateral hearing loss 
and a 10 percent rating for tinnitus, each, effective October 
14, 2004.  In April 2005, the veteran filed a notice of 
disagreement (NOD) in which he specifically expressed 
dissatisfaction with the initial 0 percent rating assigned 
for bilateral hearing loss.  In January 2006, the RO issued 
the veteran a statement of the case (SOC) and later that same 
month, the veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals).

The veteran currently resides within the jurisdiction of the 
RO in Newark, New Jersey.

In June 2006, the veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In December 2006, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim following a de novo review of the entire evidence 
of record.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
bilateral hearing loss, the Board has characterized the issue 
on appeal in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).



As a final preliminary matter, the Board notes that in a 
letter received by the RO in April 2006, the veteran 
expressed his disagreement with the initial 10 percent rating 
assigned for tinnitus in the March 2005 decision on appeal, 
which he received notice that same month.  The Board points 
out that this disagreement, even if accepted as a NOD, was 
not received within one year of being notified of the March 
2005 decision, so it is untimely.  See 38 C.F.R. §§ 20.201, 
20.300, and 20.302 (2007).  However, the Board refers this 
matter as a claim for an increased rating for tinnitus to the 
RO for appropriate action. 

The matter of entitlement to an initial compensable rating, 
on an extra-schedular basis, for bilateral hearing loss is 
addressed in the REMAND following the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiometric testing has revealed, in November 2004 and 
July 2006, level I hearing acuity in the right ear and level 
I hearing acuity in the left.


CONCLUSION OF LAW

The schedular criteria for an initial, compensable rating for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.350, 
3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 
(2007).



								[Continued on next 
page]

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).
 
Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the  
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id. 

In this appeal, in an October 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for bilateral hearing loss (which were the benefits sought at 
that time), as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  As to the second and third elements, the RO told the 
veteran to send any medical reports he had and if he wanted 
the RO to obtain them to support his claim, he was requested 
to complete the enclosed authorization and consent to release 
information forms and VA would request these records for him.  
As to the fourth element, the RO wrote, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The March 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of that letter.  Hence, at the time it was written, the 
October 2004 letter met all four of Pelegrini's content of 
notice requirements as well as the VCAA's timing of notice 
requirement.

Thereafter, the RO granted service connection and the veteran 
disagreed with the assigned noncompensable rating; hence, the 
claim became one for a higher initial rating.  While the RO 
has not provided specific notice of what information or  
evidence the veteran had to submit to substantiate a claim 
for a higher initial rating,  such omissions were "cured by 
actual knowledge on the part of the claimant," because the 
written statements of the veteran, including his April 2005 
NOD and an April 2006 letter, as well as testimony during a 
June 2006 RO, reflect that he understood that to establish 
entitlement to a higher initial rating, he had to show that 
his bilateral hearing loss was more severe than indicated by 
the noncompensable rating.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed.  Cir 2007).  The Board also points out 
the January 2006 SOC and the December 2006 SSOC set forth the 
rating criteria for all higher ratings for bilateral hearing 
loss, which is sufficient under Dingess/Hartman.

The Board also makes note of the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008) that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.   As the issue before 
the Board is a claim or a higher initial rating, rather than 
an increased rating, the decision in Vazquez-Flores v. Peake 
is not applicable.  Furthermore, the rating criteria for 
hearing loss are applied in a purely mechanical (i.e., 
nondiscretionary) manner based on objective examination 
findings, see Lendenman v. Principi, 3 Vet. App. 345 (1992).  
Moreover, the veteran has submitted statements, to include an 
employer statement, showing he has actual knowledge of the 
need to submit evidence of the effect of worsening of his 
bilateral hearing loss disability on his employment and 
daily.  In fact, the matter of an extra-schedular rating is 
addressed in the remand below.  Hence, the veteran has not in 
any sense been deprived of a meaningful opportunity to 
effectively participate in the adjudication of his claim.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records  
pertinent to the matter on appeal.  Pertinent objective  
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records including audiological reports containing 
graphed audiometric findings, and the reports of VA 
audiological examinations in November 2004 and July 2006.   
Also of record and considered in connection with the appeal 
are various written statements submitted by the veteran and 
by his representative, on his behalf as well as the June 2006 
RO hearing transcript. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the avenues 
through which he might obtain evidence in support of his 
claim and the allocation of responsibilities between himself 
and VA in obtaining such evidence, and the veteran indicated 
that he had actual knowledge of the evidence needed to 
substantiate this claim.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in the claim.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d at 549.



II. Initial, Compensable Rating for Bilateral Hearing Loss

The pertinent evidence in connection with the veteran's claim 
reflects that on VA audiological testing in November 2004 
revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
50
LEFT
15
20
25
30
45

Pure tone threshold averages (from 1000 to 4000 Hz) were 36 
decibels (dB) in the right ear and 30 dB in the left ear.  
The veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the right ear and 96 percent in 
the left ear.  The examiner's assessment was normal hearing 
through 1000 Hz, sloping from a mild to moderate 
sensorineural hearing loss through 4000 Hz, right ear, and 
normal hearing through 2000 Hz, sloping from a mild to 
moderate sensorineural hearing loss through 4000 Hz, left 
ear.   

The Board notes that the veteran has submitted private 
medical evidence which includes June 2000, September 2004, 
and April 2005 audiometric reports containing uninterpreted 
audiograms, which the Board may not consider as evidence.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board 
may not interpret graphical representations of audiometric 
data).  The September 2004 examiner noted moderate sensori-
neural hearing loss from 3000K Hz to 8000K HZ, right ear, and 
mild to moderate sensori-neural hearing loss from 3K Hz to 
8000K Hz, left ear.  In addition, while speech percentages 
were recorded, there is no indication that the Maryland CNC 
word list was used for speech discrimination testing.  In 
this regard, 38 C.F.R. §4.85(a) requires that the Maryland 
CNC list be used in calculating hearing impairment for VA 
purposes.  Accordingly, the aforementioned private 
audiometric testing results cannot be used for rating 
purposes.  

The Board notes that in a June 2000 letter, R. Kizner, M.D., 
stated that a hearing test revealed that the veteran had mild 
high frequency sloping sensorineural hearing loss in both 
ear, consistent with presbycusis.  Speech audiometry scores 
were good and acoustic reflexes were fine.  In September 2004 
and October 2004 written reports from A. S. Kumar, M.D., the 
veteran was diagnosed with serious otitis media and 
sensorineural hearing loss.  A hearing aid evaluation was 
discussed.  An April 2005 VA appointment card reflects that 
the veteran was scheduled for a fitting of two hearing aids.  
In a June 2006 letter, K.W. Faistl, M.D., stated that the 
veteran's hearing problem had become progressively worse over 
a period of time.  

During a June 2006 hearing before RO personal, the veteran 
testified that his hearing loss impacted his employment as a 
salesman because he constantly made mistakes, and customers 
did not want to constantly repeat themselves so he was 
replaced with other salesmen.  The veteran also stated that 
his friends and family complained about his hearing, and that 
his hearing had gotten worse since his last VA examination in 
November 2004.  

The veteran has submitted several lay statements from family, 
friends and his employer to support his assertions.

Audiometric testing performed during a July 2006 VA 
audiological examination revealed that pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
55
LEFT
20
20
25
40
45

Pure tone threshold averages (from 1000 to 4000 Hz) were 41 
dB in the right ear and 33 dB in the left ear.  The veteran's 
speech discrimination score on the Maryland CNC word list was 
94 percent in the right ear and 94 percent in the left ear.  
The examiner's assessment was that the veteran's hearing 
sensitivity was within normal limits from 500 to 1000 Hz, 
sloping mild to moderate sensironeural hearing loss from 2000 
to 4000 Hz, right ear and within normal limits 500 to 2000 
Hz, sloping mild to moderate sensorineural hearing loss at 
3000 to 4000 Hz, left ear.   

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the 
November 2004 audiometric evaluation reveals Level I hearing 
acuity in the right ear, and Level I hearing acuity in the 
left ear, based on application of the reported findings to 
Table VI.  Application of these findings to Table VII 
corresponds to a 0 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The July 2006 audiometric evaluation 
findings reveal the same findings of Level I hearing acuity 
in the right ear, and Level I hearing acuity in the left ear, 
based on application of the reported findings to Table VI.  
Application of these findings to Table VII also correspond to 
a 0 percent rating under Diagnostic Code 6100.  The Board 
points out that none of the pure tone thresholds recorded in 
any of the VA examinations reflect exceptional hearing 
impairment, and thus 38 C.F.R. § 4.86(a) is not for 
application.

The Board has considered the veteran's assertions advanced 
during the hearing before RO personal, as well as lay 
statements from his family, friends, and employer that were 
submitted in support of the claim, and in no way discounts 
the difficulties that the veteran experiences as a result of 
his bilateral hearing loss.  However, it must be emphasized 
that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained. Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
bilateral hearing loss at any point since the October 14, 
2004 effective date of the grant of service connection.  As 
such, staged rating, pursuant to Fenderson, is not warranted, 
and the claim for an initial compensable rating for bilateral 
hearing loss must be denied. Given the mechanical method of 
deriving ratings for hearing loss, the benefit-of-the-doubt 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

However, the Board recognizes the veteran's contentions that 
his service-connected bilateral hearing loss causes 
significant work impairment.  Therefore, the question of 
whether an extra-schedular rating is warranted for his 
bilateral hearing loss disability is addressed in the remand 
below.


ORDER


The assignment of an initial compensable disability rating 
for bilateral hearing loss is denied.


REMAND

Although the Board has denied the veteran's claim for an 
initial compensable rating for his service-connected 
bilateral hearing loss based on the regular schedular 
standards, the Board must consider the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extra-schedular 
ratings.  In a December 2006 supplement statement of the 
case, the RO, without providing any reasons or basis, found 
that there was no evidence of marked interference with 
employment and therefore did not find any evidence suggesting 
that the disability picture rendered impractical the 
application of the regular rating schedule standards.  38 
C.F.R. § 3.321(b) (1) (2007). 

However, the Board finds otherwise.  In statements contained 
in the record, the veteran asserts that his bilateral hearing 
loss causes him to make mistakes in his employment as a 
salesman and these mistakes affect his earnings.  In this 
regard, the veteran submitted a March 2006 statement from his 
employer indicating that the veteran has difficulty 
communicating with customers even with voice enhanced 
equipment due to the ambient sounds around him.  When the 
veteran is required to appear on construction job sites, he 
has difficulty hearing customers even with hearing aids in 
place due to background noises.  The employer stated that the 
veteran's hearing disability impacts the veteran's job 
performance, causes him to make mistakes which results in 
undo delays and additional costs, which affects the veteran's 
earning ability.  Thus, the Board finds that he veteran has 
reasonably raised the question as to whether, due to marked 
interference with employment, the regular schedular standards 
are inadequate to evaluate his bilateral hearing loss.

The Board has determined that to ensure the veteran is not 
being prejudiced by the Board considering this issue in the 
first instance, a remand for extra-schedular consideration 
under 38 C.F.R. § 3.321(b) (1) is warranted.  See VAOGCPREC 
No. 6-96, slip op. at 16, 61 Fed. Reg. 66749 (1996) (citing 
Bernard v. Brown, 4 Vet. App. 384 (1993)).  Thus, the extra-
scheduler aspect of the veteran's claim is remanded to the RO 
and, on remand, the RO should consider whether the criteria 
for invoking the procedures for assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) are met.

Accordingly, this matter is remanded to the RO, via the AMC, 
for the following action:

1.  Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
refer the veteran's claim for an initial 
compensable rating for bilateral hearing 
loss to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service for consideration of the 
assignment of an extra-schedular rating.

2.  After completion of any notice or 
development indicated by the record, and 
with consideration of all evidence added 
to the record subsequent to the last 
SSOC, the AMC/RO must readjudicate the 
veteran's claim.  If the benefit is 
denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and provided the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


